Exhibit 10.3

EXECUTION VERSION

TENDER AND SUPPORT AGREEMENT

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of October 24,
2016, is made and entered into by and among EQT Corporation, a Pennsylvania
corporation (“Parent”), WV Merger Sub, Inc., a Nevada corporation and a wholly
owned subsidiary of Parent (“Purchaser”), and the stockholders of Trans Energy
Inc., a Nevada corporation (the “Company”), listed on Schedule I hereto
(collectively, the “Stockholders” and each, a “Stockholder”). Capitalized terms
used herein without definition shall have the respective meanings specified in
the Merger Agreement (as defined below).

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) of the number of issued
and outstanding shares of common stock, par value $0.001 per share, of the
Company (the “Company Common Stock”) set forth opposite such Stockholder’s name
on Schedule I (all such shares of Company Common Stock, together with any shares
of Company Common Stock that are hereafter issued to or otherwise directly or
indirectly acquired or beneficially owned by such Stockholder prior to the
Termination Date (as defined below) (collectively “After-Acquired Shares”),
being referred to herein as the “Subject Shares” of such Stockholder), provided
that “Subject Shares” shall not include Shares beneficially owned in the form of
Company Stock Options or Restricted Shares, but only to the extent such Company
Stock Options or Restricted Shares remain unvested, restricted or unexercised,
as the case may be;

WHEREAS, contemporaneously with the execution of this Agreement, Parent,
Purchaser, and the Company are entering into an Agreement and Plan of Merger,
dated as of the date hereof (the “Merger Agreement”), which provides, among
other things, for Purchaser to commence a tender offer for any and all of the
issued and outstanding shares of Company Common Stock (the “Offer”) and,
following the completion of the Offer, the merger of Purchaser with and into the
Company (the “Merger”) upon the terms and subject to the conditions set forth in
the Merger Agreement; and

WHEREAS, as a condition to the willingness of Parent and Purchaser to enter into
the Merger Agreement and as an inducement and in consideration therefor, each
Stockholder has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Merger Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, do hereby agree as follows:

ARTICLE I

AGREEMENT TO TENDER AND VOTE

1.1 Agreement to Tender. Subject to the terms of this Agreement, unless the
Merger Agreement has been validly terminated in accordance with its terms, each
Stockholder hereby agrees to accept the Offer with respect to all the Subject
Shares of such Stockholder and tender or cause to be tendered in the Offer all
of such Stockholder’s Subject Shares that such



--------------------------------------------------------------------------------

Stockholder is permitted to tender under applicable Law pursuant to and in
accordance with the terms of the Offer, free and clear of all Share Encumbrances
except for Permitted Share Encumbrances (each as defined below). Without
limiting the generality of the foregoing, as promptly as practicable after, but
in no event later than ten Business Days after, the commencement (within the
meaning of Rule 14d-2 under the Exchange Act) of the Offer (or in the case of
any After-Acquired Shares directly or indirectly issued to or acquired or
otherwise beneficially owned by such Stockholder subsequent to such tenth
Business Day, or in each case if such Stockholder has not received the Offer
Documents by such time, no later than two Business Days after the acquisition of
such After-Acquired Shares or receipt of the Offer Documents, as the case may
be), each Stockholder shall deliver pursuant to the terms of the Offer (a) a
letter of transmittal (together with all other documents or instruments required
to be delivered by Company stockholders pursuant to such letter) with respect to
all of such Stockholder’s Subject Shares complying with the terms of the Offer
and (b) a certificate or certificates representing all such Subject Shares that
are certificated or, in the case of Subject Shares that are Book Entry Shares,
written instructions to such Stockholder’s broker, dealer or other nominee that
such Subject Shares be tendered in the Offer, including a reference to this
Agreement, and requesting delivery of an “agent’s message” or such other
evidence, if any, of transfer as the Paying Agent may request to effect or
evidence the transfer thereof. Each Stockholder agrees that, once any of such
Stockholder’s Subject Shares are tendered, such Stockholder will not withdraw
such Subject Shares from the Offer, unless and until (i) the Merger Agreement
shall have been validly terminated in accordance with its terms, (ii) the Offer
shall have been terminated, withdrawn or shall have expired, or (iii) this
Agreement shall have been terminated in accordance with Section 5.2 hereof. Upon
the occurrence of (i), (ii) or (iii) in the preceding sentence, Parent and
Purchaser shall promptly return, and shall cause the Paying Agent to promptly
return, all Subject Shares tendered by Stockholder.

1.2 Agreement to Vote. Each Stockholder hereby irrevocably and unconditionally
agrees that, subject to the terms of this Agreement, until the Termination Date,
at any annual or special meeting of the stockholders of the Company, however
called, including any adjournment or postponement thereof, and in connection
with any action proposed to be taken by written consent of the stockholders of
the Company, such Stockholder shall, in each case to the fullest extent that
such Stockholder’s Subject Shares are entitled to vote thereon: (a) appear at
each such meeting or otherwise cause all such Subject Shares to be counted as
present thereat for purposes of determining a quorum; and (b) be present (in
person or by proxy) and vote (or cause to be voted), or deliver (or cause to be
delivered) a written consent with respect to, all of such Subject Shares (i)
unless the Merger Agreement has been validly terminated in accordance with its
terms, against any action or agreement that is intended or would reasonably be
expected to (A) result in a breach of any covenant, representation or warranty
or any other obligation or agreement of the Company contained in the Merger
Agreement or of any Stockholder contained in this Agreement or (B) result in any
of the conditions set forth in Article VII of the Merger Agreement not being
satisfied in a timely manner; (ii) against any Alternative Proposal or any
action in furtherance of a specific Alternative Proposal, (iii) unless the
Merger Agreement has been validly terminated in accordance with its terms,
against any other action, agreement or transaction involving the Company or any
Company Subsidiary that is intended or would reasonably be expected to impede,
interfere with, delay, postpone, adversely affect or prevent the consummation of
the Offer or the Merger or the other transactions contemplated by the Merger
Agreement, including (x) any extraordinary corporate transaction, such as a
merger, consolidation or other business

 

2



--------------------------------------------------------------------------------

combination involving the Company (other than the Transactions); (y) a sale,
lease, license or transfer of a material amount of assets of the Company or any
reorganization, recapitalization or liquidation of the Company; or (z) any
change in the present capitalization of the Company or any amendment or other
change to the Company Articles or Company By-Laws as in effect on the date
hereof and (iv) unless the Merger Agreement has been validly terminated in
accordance with its terms, in favor of any matter necessary for the consummation
of the Transactions, and in connection therewith to execute any documents
reasonably requested by Parent that are necessary and appropriate in order to
effectuate the Transactions. No Stockholder shall agree or commit to take any
action inconsistent with the foregoing. Subject to the proxy granted under
Section 1.3 below, each Stockholder shall retain at all times the right to vote
the Subject Shares (with respect to which the Stockholder is entitled to vote)
in such Stockholder’s sole discretion, and without any other limitation, on any
matters other than those set forth in this Section 1.2 that are at any time or
from time to time presented for consideration to the Company’s stockholders
generally.

1.3 Irrevocable Proxy. Solely with respect to the matters described in Section
1.2, for so long as the Termination Date has not occurred, each Stockholder
hereby irrevocably grants to, and appoints, Parent, and any individual
designated in writing by Parent, and each of them individually, as its proxy and
attorney-in-fact with full power of substitution and resubstitution, for and in
the name, place and stead of such Stockholder, to the full extent of such
Stockholders’ voting rights with respect to all such Stockholders’ Subject
Shares (which proxy is irrevocable and which appointment is coupled with an
interest, including for purposes of NRS 78.355), to vote, and to execute written
consents with respect to, all such Stockholders’ Subject Shares (with respect to
which the Stockholder is entitled to vote) on the matters described in Section
1.2 and in accordance therewith. Each Stockholder hereby affirms that such
irrevocable proxy is given in connection with the execution of the Merger
Agreement and that such irrevocable proxy is given to secure the performance of
the duties of such Stockholder under this Agreement. Each Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof. Each Stockholder agrees to execute any further
agreement or form reasonably necessary or appropriate to confirm and effectuate
the grant of the proxy contained herein. Such proxy shall automatically
terminate upon the occurrence of the Termination Date. Parent may terminate this
proxy with respect to a Stockholder at any time at its sole election by written
notice provided to such Stockholder.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

Each Stockholder represents and warrants, severally and not jointly, to Parent
and Purchaser that:

2.1 Authorization; Binding Agreement. If such Stockholder is not an individual,
such Stockholder is duly organized and validly existing in good standing under
the Laws of the jurisdiction in which it is incorporated or constituted and the
consummation of the transactions contemplated hereby are within such
Stockholder’s entity powers and have been duly authorized by all necessary
entity actions on the part of such Stockholder, and such Stockholder has full
power and authority to execute, deliver and perform this Agreement and to
consummate the

 

3



--------------------------------------------------------------------------------

transactions contemplated hereby. If such Stockholder is an individual, such
Stockholder has full legal capacity, right and authority to execute and deliver
this Agreement and to perform such Stockholder’s obligations hereunder. This
Agreement has been duly and validly executed and delivered by such Stockholder
and constitutes a valid and binding obligation of such Stockholder enforceable
against such Stockholder in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general equity
principles). If such Stockholder is married, and any of the Subject Shares of
such Stockholder constitute community property or otherwise need spousal or
other approval for this Agreement to be legal, valid and binding, this Agreement
has been duly executed and delivered by such Stockholder’s spouse and is
enforceable against such Stockholder’s spouse in accordance with its terms
(except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general equity principles).

2.2 Non-Contravention. Neither the execution and delivery of this Agreement by
such Stockholder nor the consummation of the transactions contemplated hereby
nor compliance by such Stockholder with any provisions herein will (a) if such
Stockholder is not an individual, violate, contravene or conflict with, or
result in a breach of any provision of, the certificate of incorporation or
bylaws (or other similar governing documents) of such Stockholder, (b) require
any consent of, or registration, declaration or filing with, any Governmental
Entity on the part of such Stockholder, except for the filing of such reports as
may be required under Sections 13(d) and 16 of the Exchange Act in connection
with this Agreement and the transactions contemplated hereby, (c) violate,
contravene or conflict with, or result in a breach of any provisions of, or
require any consent, waiver or approval or result in a default or loss of a
benefit (or give rise to any right of termination, cancellation, modification or
acceleration or any event that, with the giving of notice, the passage of time
or otherwise, would constitute a default or give rise to any such right) under
any of the terms, conditions or provisions of any Contract or other instrument
or obligation to which such Stockholder is a party or by which such Stockholder
or any of its Subject Shares are bound, (d) result (or, with the giving of
notice, the passage of time or otherwise, would result) in the creation or
imposition of any Share Encumbrance of any kind on any asset of such Stockholder
(other than one created by Parent or Purchaser or otherwise pursuant to this
Agreement), or (e) violate, contravene or conflict with any Law applicable to
such Stockholder or by which any of its Subject Shares are bound, except for any
of the foregoing as could not reasonably be expected, either individually or in
the aggregate, to impair, impede, delay or frustrate the ability of such
Stockholder to perform such Stockholder’s obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

2.3 Ownership of Subject Shares; Total Shares. Such Stockholder is the record
and beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of all
such Stockholder’s Subject Shares and has good and marketable title to all such
Subject Shares free and clear of any Encumbrances, proxies, voting trusts or
agreements, options or rights, understandings or arrangements inconsistent with
this Agreement or the transactions contemplated hereby, or any other
encumbrances or restrictions whatsoever on title, transfer or exercise of any
rights of a stockholder in respect of such Subject Shares (collectively, “Share
Encumbrances”), except for any such Share Encumbrance that may be imposed
pursuant to (i) this Agreement and (ii) any applicable restrictions on transfer
under the Securities Act or any state securities law

 

4



--------------------------------------------------------------------------------

(collectively, “Permitted Share Encumbrances”). The shares of Company Common
Stock listed on Schedule I opposite such Stockholder’s name constitute all of
the shares of Company Common Stock owned by such Stockholder, beneficially or of
record, as of the date hereof, and such Stockholder and its Affiliates do not
own, beneficially or of record, any restricted stock, restricted stock units,
options, warrants or other rights to acquire shares of Company Common Stock or
any securities convertible into or exchangeable for shares of Company Common
Stock.

2.4 Voting Power. Such Stockholder has sole voting power with respect to all
such Stockholder’s Subject Shares, and sole power of disposition, sole power to
issue instructions with respect to the matters set forth in Article I and
Article IV herein, sole power to demand or waive any and all dissenter’s,
appraisal or similar rights (whether arising under the Dissenter’s Rights
Statutes or otherwise) with respect to the Subject Shares and sole power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all such Stockholder’s Subject Shares.

2.5 Reliance. Such Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of its own choosing. Such Stockholder
understands and acknowledges that Parent and Purchaser are entering into the
Merger Agreement in reliance upon such Stockholder’s execution, delivery and
performance of this Agreement.

2.6 Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no legal action, suit or proceeding pending against, or, to the
knowledge of such Stockholder, threatened against such Stockholder or any of
such Stockholder’s properties or assets (including any Subject Shares) before or
by any Governmental Entity that would reasonably be expected to prevent, delay
or impair the consummation by such Stockholder of the transactions contemplated
by this Agreement or otherwise impair such Stockholder’s ability to perform its
obligations hereunder.

2.7 Brokers. No broker, finder, financial advisor, investment banker or other
Person is entitled to any brokerage, finder’s, financial advisor’s or other
similar fee or commission from Parent, Purchaser or Company in connection with
the transactions contemplated hereby based upon arrangements made by or on
behalf of such Stockholder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Parent and Purchaser represent and warrant to the Stockholders that:

3.1 Organization and Qualification. Each of Parent and Purchaser is a duly
organized and validly existing corporation in good standing under the Laws of
the jurisdiction of its organization.

3.2 Authority for this Agreement. Each of Parent and Purchaser has all requisite
entity power and authority to execute, deliver and perform its obligations under
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement by Parent and Purchaser have been duly
and validly authorized by all necessary

 

5



--------------------------------------------------------------------------------

entity action on the part of each of Parent and Purchaser, and no other entity
proceedings on the part of Parent and Purchaser are necessary to authorize this
Agreement. This Agreement has been duly and validly executed and delivered by
Parent and Purchaser and constitutes a legal, valid and binding obligation of
each of Parent and Purchaser, enforceable against each of Parent and Purchaser
in accordance with its terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general equity principles).

3.3 Non-Contravention. Neither the execution and delivery of this Agreement by
Parent and Purchaser nor the consummation of the transactions contemplated
hereby nor compliance by them with any provisions herein will (a) violate,
contravene or conflict with, or result in a breach of any provision of, the
certificate of incorporation or bylaws (or other similar governing documents) of
each of Parent and Purchaser, (b) require any consent of, or registration,
declaration or filing with, any Governmental Entity on the part of Parent and
Purchaser, except for the filing of such reports as may be required under the
Exchange Act in connection with this Agreement and the transactions contemplated
hereby, or (c) violate, contravene or conflict with any Law applicable to Parent
or Purchaser or by which any of their respective properties or assets are bound,
except for any of the foregoing as could not reasonably be expected, either
individually or in the aggregate, to impair, impede, delay or frustrate the
ability of Parent or Purchaser to perform their obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis.

ARTICLE IV

COVENANTS OF THE STOCKHOLDERS

Each Stockholder hereby covenants and agrees that until the Termination Date:

4.1 No Transfer; No Inconsistent Arrangements. Except as provided hereunder,
such Stockholder shall not, directly or indirectly, (a) create or permit to
exist any Share Encumbrance, other than Permitted Share Encumbrances, on any of
such Stockholder’s Subject Shares, (b) transfer, sell, assign, gift, hedge,
pledge or otherwise dispose of (including, for the avoidance of doubt, by
depositing, submitting or otherwise tendering any such Subject Shares into any
tender or exchange offer), or enter into any derivative arrangement with respect
to (collectively, “Transfer”), any of such Stockholder’s Subject Shares, or any
right or interest therein (or consent to any of the foregoing), (c) enter into
any Contract, option or other agreement (including profit sharing agreement),
arrangement or understanding with respect to any Transfer of such Stockholder’s
Subject Shares or any interest therein, (d) grant or permit the grant of any
proxy, power-of-attorney or other authorization or consent in or with respect to
any such Stockholder’s Subject Shares, (e) deposit or permit the deposit of any
of such Stockholder’s Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to any of such Stockholder’s Subject
Shares, or (f) take or permit any other action that would in any way restrict,
limit or interfere with the performance of such Stockholder’s obligations
hereunder or otherwise make any representation or warranty of such Stockholder
herein untrue or incorrect. Any action taken in violation of the foregoing
sentence shall be null and void ab initio. If any involuntary Transfer of any of
such Stockholder’s Subject Shares shall occur (including, but not limited to, a
sale by such Stockholder’s trustee in any bankruptcy, or a sale to a purchaser
at any creditor’s or court sale), the transferee (which term, as used herein,
shall include any and all

 

6



--------------------------------------------------------------------------------

transferees and subsequent transferees of the initial transferee) shall take and
hold such Subject Shares subject to all of the restrictions, obligations,
liabilities and rights under this Agreement, which shall continue in full force
and effect until valid termination of this Agreement. Notwithstanding anything
in this Agreement to the contrary, until the Termination Date, such Stockholder
shall not, directly or indirectly, accept any tender offer or exchange offer
that constitutes an Alternative Proposal and shall not tender any Subject Shares
in any such tender offer or exchange offer.

4.2 No Exercise of Appraisal Rights. Such Stockholder forever irrevocably and
unconditionally waives and agrees not to exercise any dissenter’s, appraisal or
similar rights (whether arising under the Dissenter’s Rights Statutes or
otherwise) in respect of such Stockholder’s Subject Shares that may arise in
connection with the Merger Agreement or any of the transactions contemplated
thereby (including the Merger) unless the Merger Agreement is validly terminated
in accordance with its terms.

4.3 Documentation and Information. Such Stockholder shall not make any public
announcement regarding this Agreement and the transactions contemplated hereby
without the prior written consent of Parent (such consent not to be unreasonably
withheld), except as may be required by applicable Law (provided that reasonable
notice of any such disclosure will be provided to Parent). Such Stockholder
consents to and hereby authorizes Parent and Purchaser to publish and disclose
in all documents and schedules filed with the SEC or other Governmental Entity
or applicable securities exchange, and any press release or other disclosure
document that is required in connection with the Offer, the Merger and any other
transactions contemplated by the Merger Agreement, such Stockholder’s identity
and ownership of the Subject Shares, the existence of this Agreement and the
nature of such Stockholder’s commitments and obligations under this Agreement,
and such Stockholder acknowledges that Parent and Purchaser may, in Parent’s
sole discretion, file this Agreement or a form hereof with the SEC or any other
Governmental Entity or securities exchange. Such Stockholder agrees to promptly
give Parent any information it may reasonably require for the preparation of any
such disclosure documents, and such Stockholder agrees to promptly notify Parent
of any required corrections with respect to any written information supplied by
such Stockholder specifically for use in any such disclosure document, if and to
the extent that any such information shall have become false or misleading in
any material respect. The Stockholder makes no representations, and shall have
no liability to Parent, Purchaser or the Company or any of their respective
Affiliates, with respect to any other disclosure made by Parent, Purchaser, the
Company or any of their respective Affiliates (other than Stockholder), or with
respect to any other information contained in any such disclosure documents.

4.4 Adjustments. In the event of any stock split, stock dividend, merger,
reorganization, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company affecting the Subject
Shares, the terms of this Agreement shall apply to the resulting securities.

4.5 Waiver of Certain Actions. Each Stockholder hereby agrees not to commence or
participate in, and to take all actions necessary to opt out of any class in any
class action with respect to, any claim, derivative or otherwise, against
Parent, Purchaser, the Company or any of their respective successors (a)
challenging the validity of, or seeking to enjoin or delay the

 

7



--------------------------------------------------------------------------------

operation of, any provision of this Agreement or the Merger Agreement (including
any claim seeking to enjoin or delay the consummation of the Offer or the
Closing), (b) alleging a breach of any duty of the Board of Directors of the
Company or (c) alleging a breach by any of the Company, the Board of Directors
of the Company or any of the executive officers of the Company, relating to any
violation occurring prior to the date of this Agreement and relating to United
States federal or state securities laws. Notwithstanding Section 5.2, in the
event the Offer is consummated, this Section 4.5 shall survive the consummation
of the Offer indefinitely.

4.6 No Solicitation. Subject to Section 5.15, each Stockholder shall not, and
shall cause its controlled Affiliates and its and their respective
Representatives not to, and each Stockholder shall not publicly propose to,
directly or indirectly (other than with respect to Parent and Purchaser), (a)
solicit, initiate, knowingly facilitate or knowingly encourage any inquiries,
proposals or offers that constitute, or that could reasonably be expected to
lead to, an Alternative Proposal, (b) engage in, continue or otherwise
participate in any discussions or negotiations with any third party regarding,
or furnish to any third party information or provide to any third party access
to the businesses, properties, assets or personnel of the Company or any of its
Subsidiaries with respect to or in connection with or with the purpose or effect
of encouraging or facilitating, an Alternative Proposal, or (c) enter into any
letter of intent, agreement, contract, commitment, agreement in principle or any
other arrangement or understanding with respect to an Alternative Proposal or
enter into any agreement, contract, commitment, arrangement or understanding
requiring such Stockholder to, or contemplating that such Stockholder will,
abandon, terminate or fail to consummate the transactions contemplated by this
Agreement. Each Stockholder shall, and shall cause its controlled Affiliates and
its and their respective Representatives to, immediately cease and terminate any
existing solicitation, encouragement, discussion or negotiation with any third
party theretofore conducted by such Stockholder, its controlled Affiliates or
its or their respective Representatives with respect to an Alternative Proposal.
Except to the extent such notice has previously been provided by the Company
pursuant to the Merger Agreement, each Stockholder shall as promptly as
practicable (and in any event within two calendar days) notify Parent of any
Alternative Proposal, or any request for information or inquiry that such
Stockholder reasonably believes could lead to or contemplates an Alternative
Proposal, which notification shall include (i) a copy of the applicable written
Alternative Proposal, request or inquiry (or, if oral, the material terms and
conditions of such Alternative Proposal, request or inquiry) (including in each
case any subsequent material amendments or other material modifications thereto)
and (ii) the identity of the third party making such Alternative Proposal,
request or inquiry.

4.7 Stockholder Litigation. Each Stockholder shall provide Parent with prompt
notice of any claim, action, suit, litigation or proceeding (including any class
action or derivative litigation) brought, asserted or commenced by, on behalf of
or in the name of, against or otherwise involving such Stockholder relating to
the Offer, the Merger, this Agreement or any of the transactions contemplated by
this Agreement, and shall keep Parent informed on a reasonably prompt basis with
respect to the status thereof. Each Stockholder shall give Parent the
opportunity to participate (at Parent’s expense) in the defense or settlement of
any such litigation, and no such settlement shall be agreed to without Parent’s
prior written consent.

 

8



--------------------------------------------------------------------------------

4.8 Reasonable Best Efforts. Unless the Merger Agreement has been validly
terminated in accordance with its terms, each Stockholder shall use its
reasonable best efforts to take, or cause to be taken, any and all actions and
to do, or cause to be done, and to assist with Parent, Purchaser and the Company
in doing, any and all things, necessary, proper or advisable to consummate and
make effective the Offer, the Merger and the other Transactions.

ARTICLE V

MISCELLANEOUS

5.1 Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given (and shall be deemed
to have been duly given upon receipt) by delivery by hand, by facsimile or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified by like notice): (i) if to Parent or Purchaser, to
the address or facsimile number set forth in Section 9.4 of the Merger Agreement
and (ii) if to a Stockholder, to such Stockholder’s address or facsimile number
set forth on a signature page hereto, or to such other address or facsimile
number as such party may hereafter specify for the purpose by notice to each
other party hereto.

5.2 Termination. This Agreement shall terminate automatically, without any
notice or other action by any Person, upon the first to occur of (a) the valid
termination of the Merger Agreement in accordance with its terms, (b) the
Effective Time, (c) the acceptance for payment by Purchaser of all of the Shares
validly tendered pursuant to the Offer and not properly withdrawn, (d) upon
mutual written consent of the parties to terminate this Agreement, and (e) the
date of any modification, waiver or amendment of the Merger Agreement in a
manner that reduces the amount or changes the form of consideration payable
thereunder to such Stockholder (the date of termination with respect to any
Stockholder being referred to herein as the “Termination Date”). Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that (x) nothing set forth
in this Section 5.2 shall relieve any party from liability for any willful
breach of this Agreement prior to termination hereof, (y) the provisions of this
Article V (excluding Section 5.14) shall survive any termination of this
Agreement, and (z) the provisions of Section 4.5 shall survive any termination
of the date hereof in the event the Offer has been consummated.

5.3 Amendment; Waiver. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties. Any agreement on the part of
a party to any extension or waiver with respect to this Agreement shall be valid
only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

5.4 Expenses. All fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such fees
and expenses, whether or not the Offer or the Merger is consummated.

5.5 Entire Agreement. This Agreement, together with Schedule I, and the other
documents and certificates delivered pursuant hereto, constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the parties with respect to, the subject matter of this
Agreement.

 

9



--------------------------------------------------------------------------------

5.6 Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties, except that either Parent or Purchaser may assign,
in its sole discretion, any of or all its rights, interests and obligations
under this Agreement to Parent (in the case of Purchaser) or to any direct or
indirect Subsidiary of Parent, but no such assignment shall relieve Parent or
Purchaser, as applicable, of any of its obligations under this Agreement. Any
purported assignment without such consent shall be void. Subject to the
preceding sentences, this Agreement will be binding upon, inure to the benefit
of, and be enforceable by, the parties and their respective successors and
assigns.

5.7 Specific Enforcement; Jurisdiction.

(a) The parties acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached, and that monetary
damages, even if available, would not be an adequate remedy therefor. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions, or any other appropriate form of equitable relief, to prevent
breaches of this Agreement and to enforce specifically the performance of the
terms and provisions of this Agreement in any court referred to in Section
5.7(b), without the necessity of proving the inadequacy of money damages as a
remedy (and each party hereby waives any requirement for the securing or posting
of any bond in connection with such remedy), this being in addition to any other
remedy to which they are entitled at law or in equity. Each of the parties
acknowledges and agrees that the right of specific enforcement is an integral
part of the transactions contemplated by this Agreement and without such right,
none of the parties would have entered into this Agreement.

(b) Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of the courts of the Eighth Judicial District of the State of
Nevada (or, if such court shall be unavailable, any state or federal court
sitting in the Clark County, Nevada) for the purpose of any legal action, suit
or proceeding arising out of or relating to this Agreement or any of the
transactions contemplated hereby, and each of the parties hereby irrevocably
agrees that all claims with respect to such legal action, suit or proceeding may
be heard and determined exclusively in such court. Each of the parties hereto
(i) consents to submit itself to the personal jurisdiction of the courts of the
Eighth Judicial District of the State of Nevada (or, if such court shall be
unavailable, any state or federal court sitting in the Clark County, Nevada) in
the event any legal action, suit or proceeding arises out of this Agreement or
any of the transactions contemplated hereby, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (iii) irrevocably consents to the service of
process in any legal action, suit or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated hereby, on behalf of
itself or its property, in accordance with Section 5.1 (provided that nothing in
this Section 5.7(b) shall affect the right of any party to serve legal process
in any other manner permitted by Law) and (iv) agrees that it will not bring any
legal action, suit or proceeding relating to this Agreement or any of the
transactions contemplated hereby in any court other than the courts of the
Eighth Judicial District of the State of Nevada (or, if such court shall be
unavailable, any state or federal court sitting in the Clark County, Nevada).
The parties hereto agree that a final trial court judgment in any such

 

10



--------------------------------------------------------------------------------

legal action, suit or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law; provided, however, that nothing in the foregoing shall restrict any party’s
rights to seek any post-judgment relief regarding, or any appeal from, such
final trial court judgment.

5.8 Waiver of Jury Trial. Each party hereto hereby waives, to the fullest extent
permitted by applicable Law, any right it may have to a trial by jury in respect
of any legal action, suit or proceeding arising out of this Agreement or any of
the transactions contemplated hereby. Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such party would not, in the event of any legal action, suit
or proceeding, seek to enforce the foregoing waiver and (b) acknowledges that it
and the other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waiver and certifications in this Section 5.8.

5.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Nevada, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

5.10 Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

5.11 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
adverse to any party.

5.12 Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic image scan
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

5.13 Interpretation. The rules of construction set forth in Section 9.14 of the
Merger Agreement shall apply to this Agreement, mutatis mutandis.

5.14 Further Assurances. Each Stockholder will execute and deliver, or cause to
be executed and delivered, all further documents and instruments and use its
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
Laws and regulations, to perform its obligations under this Agreement.

 

11



--------------------------------------------------------------------------------

5.15 Capacity as Stockholder. Each Stockholder signs this Agreement solely in
such Stockholder’s capacity as a stockholder of the Company, and not in such
Stockholder’s capacity as a director, officer or employee of the
Company. Notwithstanding anything herein to the contrary, nothing herein shall
in any way restrict a director or officer of the Company in the taking of any
actions (or failure to act) in his or her capacity as a director or officer of
the Company, or in the exercise of his or her fiduciary duties in his or her
capacity as a director or officer of the Company, or prevent or be construed to
create any obligation on the part of any director or officer of the Company from
taking any action in his or her capacity as such director or officer, and no
action taken solely in any such capacity as an officer or director of the
Company shall be deemed to constitute a breach of this Agreement.

5.16 Stockholder Obligation Several and Not Joint. The obligations of each
Stockholder hereunder shall be several and not joint, and no Stockholder shall
be liable for any breach of the terms of this Agreement by any other
Stockholder.

5.17 Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Purchaser and each Stockholder have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

EQT CORPORATION

By:

 

 

 

Name:

 

Title:

WV MERGER SUB, INC.

By:

 

 

 

Name:

 

Title:

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Purchaser and each Stockholder have caused this
Agreement to be duly executed and delivered as of the date first written above.

 

[STOCKHOLDER]

By:

 

 

[Signature Page to Tender and Support Agreement]



--------------------------------------------------------------------------------

Schedule I

 

Name and Address

   Common
Stock      Preferred
Stock      Unvested
Company
Stock Options      Unvested
Restricted
Shares  

Total:

           